Citation Nr: 1236256	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-17 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a head injury with headaches.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a higher initial rating for dermatitis, currently rated as 0 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to February 1994 and from December 2003 to March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notice of disagreements were received in May 2006, October 2006, and February 2007; statements of the case were issued in May 2006, March 2007, and March 2008; and substantive appeals were received in April 2007 and March 2008.   

The Veteran also submitted a timely notice of disagreement in response to a July 2007 rating decision that denied service connection for tinnitus and posttraumatic stress disorder (PTSD).  The RO issued a July 2011 rating decision in which it granted service connection for PTSD.  The grant of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  In regards to the issue of entitlement to service connection for tinnitus, the RO issued a statement of the case in October 2008.  Although the RO has included the issue in a July 2011 supplemental statement of the case, the Board notes that the Veteran failed to file a substantive appeal (VA Form 9) in regards to the issue.  Consequently, this issue is also not before the Board.  

The Board notes that the Veteran filed a claim for a TDIU in January 2008.  The Board cannot find a rating decision in which the claim was adjudicated; but it notes that the codesheet for a July 2011 rating decision indicates that a TDIU was denied.  In any case, the Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The Veteran presented testimony at a Board hearing in September 2006.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that the Veteran provided testimony on several service connection claims that are not properly on appeal.  He testified as to the issues of an unspecified heart condition, or sinus brachycardia; degenerative joint disease; acid reflux disease; a lung condition; a bilateral shoulder disability; a disability manifested by chest pain; a bilateral leg disability; and a bilateral knee disability.  Many of these disabilities were denied by way of May 2006 and July 2007 rating decisions.  However, the Veteran failed to file a timely notice of disagreement with regards to these issues.  An April 2011 Report of General Information form reflects that the Veteran sought to have these claims reopened.  Consequently, the Board refers these issues to the RO for proper

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Presumption of soundness

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

Pes Planus
The Veteran's March 1993 induction examination reflects that he had pes planus upon entering service.  The severity of the pes planus is in question in as much as the adjectives chosen to describe the pes planus are both "moderate" and "asymptomatic."  Nonetheless, the Board notes that the Veteran can only make a service connection claim for aggravation of the disability.  The Veteran underwent a general medical examination in June 2008 in which he was diagnosed with asymptomatic pes planus.  Consequently, it does not appear that there has been any aggravation.  However, the examiner did note the Veteran's complaints of recurrent blisters (that must be lanced) and swelling.  The Board notes that in the absence of a medical opinion that specifically addresses the issue of aggravation of the Veteran's pre-existing pes planus, a VA examination and opinion are warranted.  

Sleep apnea
With regards to the Veteran's sleep apnea, no such disability was noted on the Veteran's March 1993 induction examination.  However, the Veteran had a second period of service that began in December 2003.  A February 2004 report states that the Veteran was initially cleared but subsequently returned to RPC with medical records from his primary care provider who had diagnosed obstructive sleep apnea.  An August 2004 Medical Evaluation Board found that the Veteran's obstructive sleep apnea existed prior to service.  Apparently the Veteran had used a CPAP machine in the past, but had been taken off of it more than two years prior to returning to service because sleep apnea had resolved.  

Once again, the evidence reflects that sleep apnea preceded the Veteran's second period of service.  However, there is no competent medical opinion regarding whether sleep apnea was aggravated by service.  The Veteran should be afforded a VA examination for the purpose of determining whether the Veteran's pre-existing sleep apnea was aggravated by service.  The examiner should note the March 2004 service treatment report that states that the Veteran must be able to use a CPAP machine most nights.  The examiner should also note the lay statements by the Veteran and fellow soldier (T.W.) that reflect that the Veteran had trouble breathing and sleeping.

Hypertension and headaches
The Board notes that the service treatment records contain evidence of hypertension and headaches during service.  Specifically, in a May 2004 Aeromedical Evacuation Patient Record, the Veteran or an examiner indicated (by checked box) that hypertension was a clinical issue.  The RO, in its May 2006 rating decision, acknowledged elevated blood pressure readings during service; however, it denied the claim because hypertension had not manifested itself within a compensable degree within one year of service.  The basis for this finding was that the Veteran was not diagnosed with hypertension at his April 2006 VA examination.  Instead, he was diagnosed with pre-hypertension.  The Board finds that even if the Veteran cannot be granted service connection for hypertension on a presumptive basis, he can still be service connected on a direct basis, if such a finding is supported by a competent medical opinion.  Consequently, the Board finds that a VA examination is warranted for the purpose of determining the nature, extent, and etiology of the Veteran's hypertension.

With regards to headaches, the Veteran was diagnosed with headaches in his May 2004 Aeromedical Evacuation Patient Record.  The Veteran also submitted a lay statement from a fellow soldier (T.W.) substantiating his contention that he experienced headaches in service.  The Veteran also has a current diagnosis of migraine headaches (diagnosed in May 2005...two months after separation from service).  The VA examinations fail to contain a medical nexus opinion.  The Board finds that a VA examination is warranted for the purpose of determining the nature, extent, and etiology of the Veteran's headaches.  

Additionally, since the Board recognizes that headaches are often associated with sleep apnea, the Veteran's claim for headaches is inextricable intertwined with his sleep apnea claim.  The examiner should be asked to opine whether or not the Veteran's headaches began during or are causally related to service, to include as secondary to sleep apnea (which is not yet service connected; but which may become service connected).    

Dermatitis
The Veteran underwent a VA examination in June 2008 (more than four years ago).  
While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

TDIU
The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the other issues on appeal, and must be remanded with them.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded a VA in-person examination for the purpose of determining the nature, etiology and severity of the Veteran's sleep apnea, pes planus, headaches, hypertension, and dermatitis.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension began during or is causally related to service, to include the May 2004 assessment of hypertension,

b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches began during or are causally related to service, to include the May 2004 diagnosis of headaches, and to include as secondary to sleep apnea,

c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pre-existing pes planus was aggravated during service beyond the normal progression of the disease, 

d) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pre-existing obstructive sleep apnea was aggravated during service beyond the normal progression of the disease,

e) as to the severity of the Veteran's service connected dermatitis, and 

f) whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  The examiner should comment on the lay evidence presented.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


